 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX ANTHONY RUBIO,                               Case No. 1:20-cv-00085-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        GRANT MOTION TO STAY AND HOLD IN
13           v.                                         ABEYANCE PETITION FOR HABEAS
                                                        CORPUS
14    ROSEMARY NDOH,
                                                        ECF No. 2
15                       Respondent.
                                                        OBJECTIONS DUE IN FOURTEEN DAYS
16
                                                        ORDER DIRECTING CLERK TO ASSIGN
17                                                      CASE TO DISTRICT JUDGE
18
            Alex Anthony Rubio, a state prisoner without counsel, petitioned for a writ of habeas
19
     corpus under 28 U.S.C. § 2254. ECF No. 1. He raised two claims of trial court error and
20
     provided evidence confirming that his claims were exhausted at the state level, as required by
21
     § 2254(b). See id. at 49-75. Petitioner then moved, in a separate motion, for a stay and abeyance
22
     of his petition, stating that he wanted to exhaust state-level remedies for an additional claim of
23
     ineffective assistance of counsel. ECF No. 2.
24
     Discussion
25
            A petitioner in state custody proceeding with a federal habeas petition must exhaust state
26
     judicial remedies before seeking federal habeas relief. See § 2254(b)(1); Murray v. Schriro, 882
27
     F.3d 778, 807 (9th Cir. 2018). The exhaustion doctrine is based on comity; it gives the state court
28
                                                        1
 1   the first opportunity to correct the state’s alleged constitutional deprivations. See Coleman v.

 2   Thompson, 501 U.S. 722, 731 (1991). A petitioner can satisfy the exhaustion requirement by

 3   providing the highest state court with a full and fair opportunity to consider each of his claims

 4   before presenting it to the federal court. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

 5   The existence of a parallel state-level proceeding may justify our abstention from the case. See

 6   Younger v. Harris, 401 U.S. 37 (1971).

 7          In this circuit, two procedures for staying a petition may be available while a petitioner

 8   exhausts his claims in state court. See Rhines v. Weber, 544 U.S. 269, 277 (2005); Kelly v. Small,

 9   315 F.3d 1063, 1070-71 (9th Cir. 2002). Under Rhines, a stay and abeyance is available for

10   “mixed petitions,” or those containing both exhausted and unexhausted claims, upon a showing

11   of, inter alia, good cause for the partial delay in exhaustion.1 Rhines, 544 U.S. at 277. Here,

12   petitioner has not presented a mixed petition, but rather a fully-exhausted petition and a motion to

13   stay that refers to an unfiled, unexhausted claim. See ECF No. 1; ECF No. 2 at 1. Therefore, we

14   decline to analyze petitioner’s motion under Rhines.2

15          Unlike a Rhines stay, a Kelly stay is permitted for fully-exhausted petitions and does not

16   require a showing of good cause for delay. See King v. Ryan, 564 F.3d 1133, 1140 (9th Cir.

17   2009). Under Kelly, a case moves through three stages: first, the petitioner amends his petition to

18   delete any unexhausted claims; second, the court, in its discretion, stays the amended, fully-

19   exhausted petition, and holds it in abeyance while the petitioner has the opportunity to proceed to

20   state court to exhaust the deleted claims; and third, once the deleted claims have been exhausted
21   in state court, the petitioner may return to federal court and amend his federal petition, adding the

22

23
     1
       A Rhines stay is also available for fully-unexhausted petitions. See Mena v. Long, 813 F.3d 907
24   (9th Cir. 2016).
     2
       Even if petitioner had presented a mixed petition, Rhines requires a showing of “good cause” for
25   the delay in raising an unexhausted claim. See Rhines, 544 U.S. at 277-78. Here, petitioner
26   cannot show good cause for his delay in exhausting his ineffective assistance of counsel claim; he
     did not provide a “reasonable excuse, supported by evidence” to justify his failure to exhaust. See
27   Blake v. Baker, 745 F.3d 977, 982 (9th Cir. 2014). Petitioner was aware of the ground for his
     claim of ineffective assistance of counsel during his trial and had ample opportunity to raise the
28   claim on direct appeal. See ECF No. 2 at 1.
                                                       2
 1   newly-exhausted claims. See Kelly, 315 F.3d at 1070-71 (citing Calderon v. U.S. Dist. Court

 2   (Taylor), 134 F.3d 981, 986 (9th Cir. 1998)).

 3           Here, because petitioner has submitted a fully-exhausted petition and has only made

 4   reference to—without including—his unexhausted claim in his motion to stay, amendment of the

 5   petition under Kelly’s first step is unnecessary. We thus consider whether to stay the petition, in

 6   our discretion, under step two of Kelly. In support of his motion to stay, petitioner states that

 7   “recent events have unfolded in which [p]etitioner’s trial attorney has acknowledged not giving

 8   any advice to petitioner regarding his plea offer of 18-years.” ECF No. 2 at 1.3 Because a denial

 9   of a stay at this point would likely foreclose the possibility of federal relief on petitioner’s

10   ineffective assistance of counsel claim, we recommend that this court stay the petition and hold it

11   in abeyance until petitioner has fully exhausted his claim.

12           If petitioner’s new claim is exhausted at the state level, he may then be able to proceed to

13   step three of Kelly by amending his federal petition to include the additional claim. However,

14   under Kelly, he will only be able to amend his petition with his newly-exhausted claim if that

15   claim is timely when amendment is sought. See King v. Ryan, 564 F.3d 1133, 1140-41 (9th Cir.

16   2009). Unlike filing an application for state habeas relief, filing a federal habeas claim does not

17   toll AEDPA’s statute of limitations. See Duncan v. Walker, 533 U.S. 167, 181 (2001). To be

18   timely, a claim must either (1) meet AEDPA’s statute of limitations requirements, see 28 U.S.C.

19   § 2244(d)4 or (2) “relate back” to claims contained in the original petition that were exhausted at

20   the time of filing. See King v. Ryan, 564 F.3d 1133, 1143 (9th Cir. 2009); Mayle v. Felix, 545
21   U.S. 644, 664 (2005).

22

23
     3
       As an exhibit, petitioner attached a letter from his father, sent to petitioner’s trial counsel, which
     allegedly summarizes a conversation between petitioner’s father and his trial counsel. ECF No. 2
24   at 4. In the letter, petitioner’s father characterizes his conversation with the counsel, stating that
     the counsel said he “remembered not advising [petitioner] to accept the plea bargain offer of 18
25   years, instead of taking a jury trial and risking a life sentence” and that his “only duty is to inform
26   the client of the plea offer and nothing else.” Id. Petitioner did not attach a response letter from
     the trial counsel.
27   4
       Generally, federal habeas claims are timely when filed within one year of “the date on which the
     judgment became final by the conclusion of direct review or the expiration of the time for seeking
28   such review.” 28 U.S.C. § 2244(d)(1)(A).
                                                           3
 1            A claim that simply arises from a “the same trial, conviction, or sentence” does not

 2   necessarily relate back to the initial claims. See Mayle, 545 at U.S. 659. To “relate back,” the

 3   new claim must share a “common core of operative facts” with the claims in the pending petition.

 4   Id. Here, because petitioner’s initial claims attack the trial court’s actions and his new claim

 5   attacks his attorney’s actions, petitioner may have difficulty showing that these claims share a

 6   common core of operative facts. For that reason, we will require petitioner to notify this court of

 7   his intention to proceed under Kelly before we stay his petition under Kelly.

 8   Order

 9            Petitioner is ordered to notify this court within 30 days of the service of this order whether

10   he wishes to proceed with a stay under the Kelly procedure. If petitioner does not wish to stay his

11   petition under Kelly, the original petition may proceed. ECF No. 1. The clerk of court is ordered

12   to assign this case to a district judge who will review these findings and recommendations.

13   Findings and Recommendations

14            We recommend that the court grant petitioner’s motion to stay. ECF No. 2. Under 28

15   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

16   Court, Eastern District of California, we submit the findings and recommendations to the U.S.

17   District Court judge presiding over the case. Within fourteen days of the service of the findings

18   and recommendations, any party may file written objections to the findings and

19   recommendations. That document must be captioned “Objections to Magistrate Judge’s Findings

20   and Recommendations.” The presiding district judge will then review the findings and
21   recommendations under 28 U.S.C. § 636(b)(1)(C).

22
     IT IS SO ORDERED.
23

24
     Dated:      February 21, 2020
25                                                       UNITED STATES MAGISTRATE JUDGE
26
27   No. 206.
28
                                                         4
